Case 6:20-cv-01610-GAP-LRH Document 1-2 Filed 09/02/20 Page 1 of 28 PagelD 12
Filing # 111933251 E-Filed 08/ 17/2020 04:31:35 PM

ro:

_ INTHE CIRCUIT-COURT OF THE,
‘EIGHTEENTH. JUDICIAL ‘CIRCUIT
IN AND. FOR‘SEMINOLE COUNTY, FLORIDA °
CIRCUIT EIVIL DIVISION
Case No.?
‘WANDA RODRIGUEZ and
‘NELSON RODRIGUEZ,
Plaintiffs, "
N..
WINNEBAGO INDUSTRIES; INC,
‘Defendant:
_/
‘COMPLAINT AND:JURY DEMAND.
The Plaintiffs, WANDA RODRIGUEZ and NELSON RODRIGUEZ, (hereinafter
“Plaintifis”), by. andh throtigh the sunidetsigned. counsel; file: this Complaint. and. sue the
‘Defendant, WINNEBAGO: INDUSTRIES; INC:, (héreinafte! “Manifactiirer”), for ae

“Violations of thé ‘Majiniison-Moss- Warranty Act, 15: UiS,C.-§ 2301 set al. (hereinafter

.

*MINEWA"); for defects associated ” with Ja 2019 Witnebago: ‘Intent, “VIN;
‘TROSFSDYOKOA04895 (héiinalter “RV" or “subject RV") which was, wattanted by.
Manufacturer; and. sold. by: Manuifacturér's alithorizéd: Salés' dealership, La Mesa RV

‘Cénter, Ine.

($30,000). exclusive. of intérést and. Costs,
\ ,
2, Defendant: Manufacturer is a.‘foreign: corporation. authorized to conduct business

 

practice. of warranting and servicing RVs in. Seminole County, Florida.

 
3. ‘ta Mesa. RY Center, Ine. 18-4 foreign ‘corporation authorized to: conduct business.

in'the State-of Florida, and-at‘all times material ‘hereta way engaged in theregular

practice of selling RVs'in Seminole Couity;-Florida..

 

4, Gin Sr about July It, 2019, Plaiitiffs purchased, the RV at @ total sale. price of
$154,132.00; -which wag the:total asl pricetineluding tax, title, fees arid finance:

charges. See vhibie“ar attached hereto:

Manufacturer,"

% Specifically thewélevant teins ofthc waranty wereas follows:
(a) Manufacturer's. -year/t$,000-mile Basie ried trap -bovied the
RV oe
tb) Manufacturer's 3-yeat/36;000-nile dimitéd.waivanty’ covered the structure

Of thé. RV;

 

(6): Manufacturer promised. to: tepair defects and replace defective parts within:
the: specified time frame above, through its owe. authorized: servicing:
agents as defitied:in: the express warranty.

8. Plaintiffs have: taken the RV fo Manufaetsret’s authorized serVicitig agents,
pursvafit to’ the warrdnty, a. combined ‘total: ofsatdleast:three @Y: ti mes for,tepairs of

defects:and/or:defective paris, including:complaints about the-performiaricé-of the:

 

1. A copy of ‘the: watranty is: not: attached. However, it is ‘bélieved fo. be in.
-Manufacturer’s. possession and will be: tequested. during. discovery.

 
“BP; siuched hereto.
9: A:summary of'said repairs‘is-as, follows:
DATE DAYS MILE ‘RO# COMPLAINT
USWA | 2,782 60790 Heat Shield: Customer: states towed: to
Larson Ford. RV ‘broke down, Heat

Shield that-was. elded: ‘broke:-off and ‘fell
00 chassis causing loud rattle sound:

 
 

  

   
 
 

 

 
 
 

side. “extreme: ‘hesiding ing into: RV:
eet vented nstalled: for: ‘transpott..

ane Re fer “to, body conversion.

company forrepal):

 

9/3/19 24 = 3,388 = 6046099 |

o if. unit: froth muff Ales, pasels mmoditiee éd. by.
Winnebago so-Ford: ‘will net-touch. (Tech:
found. the 2: front: heat, shields. on the
passenger Side Over the -éxhaust. had.
‘broken, the spot welds allowing then to’

hang down, and: contact the:-exhiaust: The

  
   

position “anid ther u ‘ed a. nig welder t to
secure tiem into: the correct’ position),

 

Window:. Customer states driver ‘side.

 
 
 

 

  

with oek: (Mévedte RO.6046428).

Air ‘Conditioner: Customer states when
rear vents ‘are: on: cust gets a lot of say:
dust. on: the bed: (Moved. to. RO:
6046448).

 

 

Door: Customer states-door swings 8 OPP "

 

6046448).

 
Casé’6:20-cv:01610-GAP-LRH Documehi1-2 Filed 09/02/20 Page 4 of 28 PagelD 15

wofigttaton, | heh comer, ” the nibber or’
cover is too short; ‘wood exposed.
(Moved to.RO 6046448),

Leveling Jacks: Customer stdtés jack
lo, be recalibrated:. (Moved to

-ROG046448);

 

Dash: Custornier States fen dash: loose

 

of place: ioloved t to: RO: abdeesy

 

Radio: Customer: states aadio: does ‘not

 

shat th thes radio had’ no reception of: any of
The ‘tech reixioved ‘thie
fo d used: a ‘test, antenna ‘and had.

  
   
 

radio up’ to the. anteiiha.. Teck: found’ thar
the wire: had a break/fault in it: Ifyou
would. -grab ‘the wire:at the right:spot and
tivist it eeeptOn sould be: restored.

: avid:
hea, few: w facioty ‘Supp ed
wire and an fenna: Tech, had. to: run the:
wire ‘up ander-the dash, up: the:. A: pillar
‘and, irito, the fp ‘overhead c mbar

       

 

 

‘does. ‘nok Fettact alt the v way ain aitles
when. driving, (Moved to:RO 6046448).

    

t
‘
e
a
be
ee
em .
ig
Pre
prs
Lg
=
BS
tf
.
re

Waste an i: comer & states check

 

scorer eens PERE Yneter Ere:
arty CPR ASA er ena g
an envtonarmr te tne ae eta RY: ee BE fae Mh Rhee

 
96/9 3% = 3,389 6045448 ‘Wiridow: Customer :states. driver side’
wwihidow: won't slide all ‘thé way: to-secure:

with dock, ‘ech. ‘fouitid, that thie slide

collapsed not itlowing: the window to go

all the: way: into’ the charinel. Fech states

window. w assembly needs: 10 be “feplaced.

 

the j inner window. ci ‘and. also’ parts of
the dash where the: ‘window ‘screws Were,

 

blocked: ‘by: Tech. then
teitistalled’ using sealing tapi and siliéétie:
on-brow)..

Air. Conditioner: ‘Customer F states when.

 

 

    
 

+
‘Door: Customer states. door: swings. open:
‘Cust ‘believes. rod ‘broke: (T ech: applied. -
‘Loctite:and g tod to.
‘Correct the concent).
rim: Customer states near outside.
refrigerator, | left corner;, the: rubber ‘of :

00 short, wood: exposed: (Tech
found:that the rubber frim. was.pushing: on
the wall causing: it té separate. T ech :
installed screw On the ‘hack: side of the

 
  

  
    

 

 

Leveling, Jacks: ‘Cu jack:
level’ needs: to be: reoalibtated, "ech.
nd ‘that ‘the ald id not level. the.

 

notes “that fot Best! ‘tesults 5 the custoriet
should also-use leveling: blocks).

 

eee tés: front dash [oose
vibrates bad when diving. (Secured).

 
‘LO:

1,

12,

13,

 

walls

Bed: Customer states ‘biiak bed. above
o€s: ‘not efract: all the: way. and rattles

 
 

noise: hile diving. “The téeh faced the

}sSue to a voltage ‘drop comming ‘from the

 

due 6: ‘time coristraiists anit ‘Winnebago
tech suppoitsysteltt benig:down).

‘Waste System: Customer states. check
‘waste systéin. Cust states.smells nv units
(Could not.duplicite smell issue)..

 

Following the:third unsuecessfil repair-attempt; on or:about November 25) 2019,

‘and! ‘consistent with the terms’ of Mainifactirer’s. warrarity, ‘Plaintiffs delivered.

written. notice to Manufacturer feaveeting additional repairs: pursuant to: the

attempts.
‘At: all. times :matertal Manufacturer’ was aware of the RV's: problems: and

unrepaired defects.

ae
Me

a
ne
i
a

FSS

 

Paneirater

 

SLE VRE ROE tS

 
Case’6:20-cv-01610-GAP-LRH Document 1-2” Filed 69/02/20 Page’7 of 28 PagelD 18

14, Further; Manufacturer was afforded numetous .opportinitiés, ‘fo repair the RV

thirStigh’ its: authorized setieing agent(s): under the warranty. Seé Composite:

 

15,  Despité ‘at least:three:(3)-repair: attempts ‘and: sixty-two (G2) days ‘out of setvice,
the RV continues to cxperiéiicé thé sarne problesis and failures as.described.in-the

16. ‘The ‘problems. and failiires swith the RV's factory-installed ‘heat shiélds, inferior
and.exterior trim;-clectrical:system,.arid body were the direct result. ofone or.itiore
failures with ‘Manufaéturer-supplied matetials:and-wotkmanship.

17, As-asesult, the RV's use; :value;-and'safety: have been. significantly. impaired.,

‘tS:  Mantifactuiet*s inability or refusal to perform: warranty-repairs is in derogation of

‘Manufacturer’ soblipations. and proiiisés to Plaiitiffs-under the express warranty;

 

herein:

SS ED.

 

20. Plaintiffs are:“corisurners™ as. defiried int the MMWA,:15°W:S.C, 6.2303):
21. The RV is.a“consumer:preduct”as defined in:the MMWA, 15 U.S.C. §2301(1).
22. “The RV: was-mainifactured and purchased after July 4, 1975,

23. The express written ‘warranty isa: “weitteis Warranty” as defined. iti the: MMW.A,

  

{SUS.C.4.230106).

24, Manufacturer ‘ig a, “suppliex” sand “warraittor ‘a8 defiried. in the MMWA, 15.

US.C. $2361(4), 6):

 
25.

27.

28.

29%.

30:

31.

34,

35:.

‘The RV's failures are the -divéct: result of multiple defects: in manufacturing
workmanship:or materials:.

The: above-described’ -failutes aiid issues :could not reasonibly have ‘been
discovered by. Plaintifis prior to: Plaintiffs’ purchase ofthe RV.

‘The express: Written: warranty. was:part-of the:basis of the bargain of the. contract,
‘upon which ‘Plaintiffs relied; for theipurchase- of the. RV.

The RV ‘has not ‘been: properly repaired under’ such express. warranty and

continues to bedi défective.condition thistigh no fault of Plaintiffs,
Manufacturer's: failure.:or refusal. to adequately: repair the RV ‘s.a bieach of the
expréss warfanty.

‘The express, warranty fias failediofits essential purpose:

As.a féSult! of Mahufacturer’s ‘breach, Plaintiffs: have ‘suffered expenses,, losses,

and:damages:

. Unlike: other consumer ‘goods, ‘the RY naturally. depreciated ‘the smotnent, ‘after

‘through-no fault-of Plaintiffs,

At the: time. of piinchase,. Plaiutiffs -did. not: intend to-trade:or sell the RV. until.

sres

ufiteasénable:nurber:-of repair, attempts.

‘Part ofthe RVs purchase-price was so: Plaintiffs: cotild enjoy ‘and-maxiniize ‘the

‘“néw RY experience” that-was promised. by Dealer and:Manutfacturet..

 

 
36.

37.

38.

39,

AQ:

41;

Di

‘For special d

‘The wivépairéd défects:and problems with the. RV took awayfrom and diminished.

stich experience from Plaintiffs.

the: RV's: fotal, gdle“pricé tidus the value that Plaintiffs: could, of would receive

‘upon. sélling-or trading the: RV,

In ‘the. alternative, Plaiatifis seek. fo recoverthe difference between. the valué-of

the RV as:delivered and as.accepted on the-date:of purchase,

As a tesult, the difference in, value. between: Plaintiff’ RV ag aécepted ind:

delivered on:the:date.of sale, cannot be calculated with:certainty; which makes the:

aWard:of special damages appropriate.

All. coviditions: precedént ‘prior to. bringing: this action have occurred; have been

performed, or have been waived:

‘WHEREFORE, Plaintiffs pfay that:judgment beventered-againist Manulactuier:

‘ain

ag prowiised and thedepreciated-value of the RV;

For the difference in value of the: RV as promised:ind:as actually delivered:

For actual, incidental, equitable, and-consequential. damiages;

For costs, interest: aiid acrual,attorneys’ :fees:pursuant to 15 UIS.C: § 2340 O),
and.

For such:otlierrelief this Court deems-appropriate;

28 PageiD 20

ages, ih the'aindunt‘of the difference between the:value of the RV

PET I

 

 

Fy
i
F :
Re
Me
Sie
Bee
i

 
 

‘42, — Plaintiffs-hereby:demand:trial -by:jury:

 

DATED: 8/17/20.

Respedtfully subinitied,

Cremeens Law Group PLEC

  
   

2008/1 Fax (813) 839-3500:

admin@cremeenslaw- com

Atteineys for’ Plaintiffs, Watida. Rodriguez.
and Nelson. Rodriguéz

 

 
 

 

 

 
 

  
 
 
    

 

 

 

 

You, the ‘Buyer (aii
‘on -crédit: under’ the -a

60S8 16
i A "(Gometimes: owe “oF ee it ‘th
‘contrac! @ Amount Fi
: ; Ba

vl igure, yourlinance’ charge ofi.a dai

 

   

     

U Fg
sem Se pers ‘yea " ang Disclosies, below are p
fly. inspected, ACcapted.; and: grapproved the. vehicle i ja-all raspects.. .

. op ; Make:
| nawtisceibiero,| Wear [ano Model

“You: have: Ahoroug

 

 

a6-For Which Purchased

 

 

aniiycor he id unless,
. maces adie ‘below.
f busladss: i

| :agfieuteal: TI
d @6-a taxicab.-polica.Wehic

 

   

 

 

 

 

 

 

a hatienanned

ate rental orl:

 

 

 

 

 

 

“ANNUAL
PERCENTAGE.
RATE

 

FINANCE
CHARGE

| obtiitn ‘ciedt

; The Sol a a 8: Interest
‘you! nave. madeall .

playmients-as.
‘scheduled.

ig a
os

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i 4, “oes Piiee inchasng’s__B0e
{ 2 Total Downpayméni=
Gross’ Waders aAlisstice

 

 

 

 

 

 

 

 

 

 

 

 
 

Case-6:20-cv-01610-GAP:LRH Document 1-2° Filed 09/02/20 Page 13 of 28 PageID 24 _

 

ue dennis: stipe seeeee issn eer 0° isa

 

 

 

 

 

 

 

 

 

 

 

 

 

  
  
     
 

VO reach,

i Sh
” Date

hele

“Date”

. fieliig’ under the pokey tay
“ £ as arid alters tat your-ag,
: 18 SEeu a reprageniéd' od tieapplcation or pokey.

 

 

 
 
 
 

 

"Dale,
. as ac}

“Date”

 

 

 

 

 

 

 

 

 

 

 

   

 

  

A PremiemS~._.

pearing
ten

 

 

Ade

 
 

 

 

 

 

 

 

 

 

 

 

 

 

ae
fa he

“Tern

 

 

 

 

 

  

3) shes

"Tet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case*6:20-cv-01610:GAP:LRH “Documerit'1-2 Filed 09/02/20 Page 14 of 28 PagelD 25

sates ogee obi

 

 

 

 

 

 

medi aporwal process: ll-will noi be prtvioge
. Unless your ane sates io. pa me: entia east:

{, Livaet y

 

 

 

 

 

 

 

 

 

 

 

 

| BODY INJURY. "AND: PROPERTY DAMA oF
ij OTH HERS IS NOTINCLUDED:IN

| Grose-fiada lt Mlowences.——
| Pele Sates

 

 

 

 

 

 

ler :
3 Had ally indjor: body).
lasatanioab, police vice Sherer tena

 

 

 

‘ Smiyor: aid
fof tha ltenmdzation ¢ 4

 

 

aanifedtinor “reba and: c cash ‘bac
a downpayment. on- this coftradt-®
pte 20 documants. Jequirdd-f 46

 

 

 

 

 

 

 

 

 

 

 

 

 

the seller‘agree iforlegal.c tear
iotlce does ‘no! ARP. to: home: Solicitation: stles.

 

 

 

 

 

 

 

 

 

 

 

You # agiee te tt ater
‘And review it You soko
jel9 ‘ 7

 

 

 

séigeme-is.on ihe lile-ig ihe vetlee but’

 
Case 6:20-cv-01610-GAP-LRH” Doduitiénit 4.2" Filed 08/62/20" Page 16 6t 28 Page’ 26 ~~

 

COMPOSITE

 

 

iq
é
c

 

 
www. larsonford.com

1150 Qcean Ave‘(Rotte.89)
Lakewood? NJ'08701
Phone: (732) 363-8100

> (732) 370-4407

 

 

GOUY 06209

 

NELSONMWANDA RODRIGUEZ

 

 

=] DATE OUT

 

INVOICE NO,

 

 

 

 

 

 

60790

 

Be ovate 08: 08 O79

“STATUS

 

 

 

“COMPLETE

 

 

 

: “CONTROL NO.

 

7 ESTERMS

 

432073 |

 

 

 

 

No Charge

 

 

  

PRINTS ONO”

 

 

-HOME PHONE [WORK

 

 

 

  

 

 

 

ASK

 

  
 
 

PIO You kWoWw WE..SeavEce.
#OUP, SERVICE. ADVISOR

  

 
 

amount’:

ROSES TAG FROGRAH

 

 

   

 

Customer
KE: DOWN. HEAT SHIELD THAT Was:

 

velilied shiéld: On: body | pass ligorboard’ is 10086" ‘axtigust i is, i608 rattling. (réeria:
body: conversion ‘company fot repair

Line Total...

$0:00

 

 

“$0 00

 

=
Concern:

Correction F

 

 

Line Total... $0.00

 

 

~Warraniy Gian Tyne

Authorization’ Cook

”” Service. Cont:No:

Totats

Fofat: Amount: Due:

Amount.
$0.00

 

 

$0.00.

 

 

 

 

‘COSDOMER SIGNATURE

   

 

 

 

 

ona 19 1418:

INVOICE,

TQUSTONERCOPY

 

OOS IT

 

SRE Sad ae

MRR” NT

 

 
  

  
  

a Re
AIRSTREAM — TASCA ~ ~ Sapte “Closed Sunday pareeee SUSE
800.265.90/9 wivwcolonialr.com . :: 3388

 

"RODRIGUEZ, NE

  
 
 

_{  URESFSDY0K0A04895 _

 

  

 

| SANFORD;

8;

Liovere2s

    
 
  
 

   

| 2039".

 

   
 

M MUFELER;. PANELS MOD: :
ib NOT TOUCH :

  
 
   
 
 

Tt TED BY: WENNEBAGO 38 BORD

‘Caused by

TECH ROUND ‘THE 2 ERO BT, SHIELDS « ON THE

tae:
A
st. ¢
"720,
iO
i
} +
ee
a

0. 00hLS @ ...00
: THE CORRECT

Warranty!

  
  
  

 

 

 

DRIVERS SIDE WINDOW WONT SEIDE ALL. THE WAY: TO _

SECU
RE WITH, THE: 3. 604

 

; Warranty

WHEN ere VENTS ARE ON ebstr Gat's aK bor: OF SAW

DUST
ON "THE BED
MOVED TO 'R.O.. 6046448

 

 

caver napairs An exits

 
   

‘DISCLAIMER: OF: WARRANT tsi

 

 

 

gos . .
Mere anagisacae 2 comma nega acter eS IH,”

. Anthony Santani/2546

 

 

 
Case 6:20-cv-01610-GAP-LRH Document 1-2 Filed 09/02/20 Page 18 of 28 PagelD 29

 
 
   
   

; FO Open Bate

 
 

4 COLONIAL RV 1121 Route 88 ‘ 9/03/19
f=" fas, Lakewood, NJ 08701 SERVICE DEPARTMENT HOURS MMAR ocd
. 8:30 a m to $:00 p.m. 26/19
(732) 367-4499 Monday - Saturday us e261 In
AIRSTREAM ~ ITASCA ~ ROADTREK Fax: (732) 369-5777 Closed Sunday 3388

8002653019 - weav.colonialrycom

  
     
   
   
  
 

 

 

f"RODRIGUEZ, NELSON

 

SANFORD, FL 32773 Reta nail | eee

I

    
   

Body Let) [of]

    
      

WINNEBAGO INTENT 29L

 

DESCRIPTION OF SERVICE AND PARTS

 

#4 - Customer Reports:
DOOR SWINGS OPEN , CUST BELIEVES ROD BROKE

MOVED TO R.O. 6046448

ee ee me ee ee me ee eee ee em ee ee

#5 - Customer Reports:
NEAR OUTSIDE REFRIGERATOR, LEFT’ CORNER THE
RUBBER
OR COVER IS SHORT, WOOD IS EXPOSED
MOVED TO R.O. 6046448

ee eee ee ee ee tee ce en ee ee ee ee

#6 - Customer Reports:
JACK LEVEL NEEDS TO BE RE-CALIBRATED
MOVED TO R.O. 6046448

a ee ee ce ee me ret te eat ee ee ee tt net ee ee meet

#7 - Customer Reports:
FRONT DASH LOOSE VIBRATES BAD WHEN DRIVING

MOVED TO R.O. 6046448

Me em mm eR RH Te mm

 

#8 - Customer Reports:
MOLDING AROUND THE INSIDE TV AREA. CONSTANTLY

SLIPP
ING OUT OF PLACE
MOVED TO R.O. 6046448

ee eee ee ee ae ete me am eee eee ant eee ee me me

#9 - Customer Reports:
RADIO DOES NOT WORK , CANT GET SIGNAL

TERMS STRICILY CASH UNLESS ARRANGEMENTS ARE. MADE. “Ineied; authorze merepax LABOR
work hereinoher ta he done aiong wilh ine necessary malerial and agree thal yau ate har vespong- RT
ig? for loss of damage toe velticle Ur arholes jel wi ine yeructe im case of fue, thal! or ahy other PARTS
hause beyond your control or for aay dalays caused by unayslablly nly of parts of delays In pans QE DUCTIBLE
shigments by the suspies or transparte: FE hereby giant you of your emamyees pecmssion (0 .
lonevate Uist vohie heren desceded on sects, highways. or akarmare tor the gumpose of lésting «= SUBLET
snusion ingpeauan. An eipress mectanc’s Len herety scknGetedged on above vetatie ie secutd i
inn amows Of fepaits nerela.” SHOP SUPPLIES
HAZARDOUS MATERIALS
OUSCLAIMER OF WARRANTIES ‘Any wasanies o7 Ihe proguak solo nareby 3a hose mbud by o “ .
ne maTufastute: Tha seker hereby Honesty dischaes all warranhes eat expenss St iniphed, -ncfyd- SALES FAX OR TAX 1D.
2 doy mowed waranty of meccnadlabuly-o fiess tor a parbeutar. purpose. and tre seBar. nether :
nSsumes nor avihonues any olneL pereges to! assume tov af any tishstyn connddtion wlth wt sale of SPECIAL ORDER DEPOSIT
SBOP COIS Any imitation conlavied Hereat dees Rot. acniy where protubaad oy faw DISCOUNTS
ALt WHHORSE 8 ISUZUPARTS TOTAL DBE
20% RETURN FEE us
10% RETURN FEE OK GM OLY
; SPECIALIST IN COMMERCIAL GMC TRUCKS

! THANK YOU

 

 

 

 

 

_NO RETURN ON ELECTRICAL OR SAFETY ITEMtS OR SPECIAL ORDERS.” |

xX

AEA SAT-REROAL tng Daniariios Arpaaaton Step Herta (Bot

 
    
   
     

eee eee ite
Anthony Santani/2546
ret mareits { Re liecieto ice eeeatilis

[ IF6S5F5DYO0KOA04895
n-Service Date

  

     

[Riocleeteme al ees

LOY61815

  
     

RO Muraber :
6046099/2'

SENT

  

Green Ir

 
 
 

 
  
   
 
 
 

    
 

FAL leiiut

 

 

 

Ree

 
Case 6:20-cv-01610-GAP-LRH Document 1-2 Filed 09/02/20 Page 19 of 28 PageID 30

ORG Ure aryl RIO Number

4 COLONEL FOV 1121 roviess mS 6046099/3

i C Ceram Bei (ea Slotus

Lakewood, NJ 08701 SERVICE DEPARTMENT HOURS
(732)-387-4499 8:30 a.m. to 5:00 p.m. 9/26/19 Pre Invoice

 

 

AIRSTREAM ~ fe ADTREK Fax: (722) 3605777 “Ctved Sunday AAEM
800.265.9089 + www.coloniaiv.com 3388
NTRP ore eM
Anthony Santani/2546
RODRIGUEZ, NELSON aminuts j Mura cue eer tits
oo 1F65F5SDYO0KOA04895
SANFORD, FL 32773 eu amehees | area morte a evs
ila rie / Niodul / Body i (ote) folg HIE coe ete
2019 WINNEBAGO INTENT 291L MH 10Y61815

|

 

 

 

 

DESCRIPTION OF SERVICE AND PARTS Evens

Caused by

THE TECH FOUND THAT THE RADIO HAD NO RECEPTION ON
ANY OF THE STATIONS. THE TECH REMOVED THE FACTORY
AND USED A TEST ANTENNA AND HAD ALL AVATLABLE
STATIONS. TECH INSPECETED THE RADIO ANTENNA. AND
THE WIRE GOING FROM THE RADIO UP TO THE ANTENNA.
TECH POUND THAT THE WIRE HAD A BREAK/FAULT. I IN | ET.
IF YOU WOULD GRAB THE WIRE AT THE RIGHT SPOT “AND
TWIST IT, RECEPTION WOULD BE RESTORED.

 

Tech: Tommy Sherwood (TS) 0.00hrs @ .00 Warranty
Installed: ANTENNA, RADIO Qty: 1 Warranty
Installed: CABLE, ANTENNA Qty: 1 Warranty

TECH REMOVED THE OLD FAULTY WIRE AND REPLACED IT
WITH A NEW FACTORY SUPPLIED WIRE AND ANTENNA.
TECH HAD TO RUN. THE WIRE UP UNDER THE DASH, UP
THE A PILLAR AND INTO THE TOP OVERHEAD
COMPARTMENT FINALLY REACHING THE ANTENNA BASE.
TECH THEN CHECKED THE SYSTEM AND REPORTS ALL
LOCAL STATIONS WERE COMING IN VERY CLEAR.

ane ee me ee ee me eo eee me ee Ne me ee te ee ee

#10 -Customer Reports:
BUNK BED ABOVE DOES NOT RETRACT ALL THE WAY AND

RA
TTLES. WHILE DRIVING
MOVED TO R.O. 6046448

#11 *Customer Reports:

 

 

TERMS: STRICTLY CASH UNLESS ARRANGEMENTS ARE MADE, “f nefety authotwe the régar . LABOR.

work Natemaker ta be done slong with the necessary malenal ent agree tha] you are not respons: PARTS

ie for foss of damage to venice or anioes let in sae: vehigie.w case.ot fre thek, or any cher TS" .
couse beyond your conte! of far any defays caused by unlavalabity of” ‘parts: or Geinys m parts DEDUCTIBLE
shipments by Ghe suppher or (epsponee. ( Rereby-gram you of rtqiT pmiloyees AdT AUSSIE wo. _o

lapesate the verudia héran gescnbed on sires, nghweys or elsewtian: fv the pumuse af ieuing SUBLET

andor inspection, An express Machame's bee & Uureby oc knenvtedged. on above vorvele fo.scoue SHOP SUPPLIES

he amour at -epairs thee * .
HAZAROOUS MATERIALS

DISCLAIMER OF WARRANTIES Any wactanies cm ing pogducis 501d hbreoy dre those made by : a . i

ine marulatioes The selerhereny exprestly asclaims all edtranuts oahor express of mpoed, rcude SALES TAX OR TAX 1.0.

Lng any nnphed wardnty of merchantootity of finesse for a pant icalat Oerpose ard ine seller eather

JASSUNTES HOP aWIhOAzEs any CNG! Parson lo assume: foc ¢ any habitty, in connacnan sat the.sale of SPECIAL. ORDER DEPOSIT

saxo prosucts. Any fimiavod conianed harain does nat aphly where Prorbiled by law DISCOUNTS

TOTAL SUE

 

LALL WHORSE & 1SUZU PARTS’
30% RETURN FEE

10% RETURN FEE ON GM ONLY:
SPECIALIST IN COMMERGIAL BMC TRUCKS ;
THANK YOU |

 

atti uid tac ken

X

 

IGE ODS AMA Sas Daaternnns Qe aieieel Graal QL TE

 

 

 

 

Se ray Re et ese

 

 

Fe

a hee em he ee

Ae CORA ame Negrete

a

 
Case 6:20-cv-01610-GAP-LRH Document1-2 Filed 09/02/20 Page 20 of 28 PagelD 31

, R/O Open Date i] eae

‘ COLONIAL PV car roees :
7 H

R/O Close Bate Res

fs, Lakewood, MJ 08701 SERVICE DEPARTMENT HOURS
8:30 am to 5:00 p.m. 9/26/19 Pre-I ice
(732) 367-4498 a re-Invoic
CO oO Monday - Saturday Urea aa rr eener = aanas

 

 

AIRSTREAM ~ ITASCA ~ ROADTREK Fax: (732) 369-5777 Closed Sunday
8002659019 > www.colontalry.com “ 3388 3388
SARA aS eae eid
Anthony Santani/2546
RODRIGUEZ, NELSON Work Phone i RCA CIE eee esee ed
1FG6ESFS5DYOKOA04895
SANFORD, FL 32773 Pena i pons Bek RS net
Year | ee / Mode} a EG | end Meee ae ca
2019 WINNEBAGO INTENT 291 MH 10Y¥61815

 

 

Bae dea PGi AMOUNT

 

  

   

MOVED TO R.O. 6046448
#12 *Customer Reports:
wINTERIZE
MOVED TO R.O. 6046448
Sub Total: .00

a eee ee et el en nee eee le me me ee ae nT Are tn eh Sie an mate te ate eee em eat ee em me

#13 *Customer Reports:
CUSTOMER WAS CONTACTED AND TOLD SAFETY ISSUES
HAVE BEEN REPAIRED AND CUST. CAN TAKE UNIT IF
THEY CHOOSE WHILE OTHER PARTS ARE BEING ORDERED.
UNIT IS SAFE TO DRIVE.
RK RI TE RRR TRH RE RK KR E REE ERR ERER ERT ERK RA KEKE EK Ea
* RESALABLE PARTS MAY BE RETURNED WITHIN 30 DAYS AND MAY *
* BE SUBJECT TO A..20% RESTOCKING FEE. NO RETURNS ON *

* SPECIAL-~ORDER OR BLECTRICAL PARTS. *
KKK RE KI KK KEK KARR KH KERIKERI KEKE EKER EEK EKEKEKRAKREKKHKEAKKS

ALL WHORSE 2 ISUZU PARTS TOTAL DUE

3%) RETURM FEE Fs

70% RETURN FEE ON GH ONLY

SPEGIAUST it COMMERCIAL GMC TRUCKS [
THANK YOU

 

NO mere oy eA oat arm eet a Bd ITENIS da ae ORDERS.

 

PRA OG tae ane iet Abe EOIN HE MON,

TERMS. STRICTLY CASH UNLESS ARRANGEMENTS ARE tAADE “4 “‘Abtaby asuihore me rep|r LAGOR -O 0
work terenadier ta $6 Gone ang vain the necesséry material and ‘agree Mhal you are not respons: " PARTS . ‘0.0
joie for i638 of damage to vetatle o: atitles Jeti im the vehaie m cage of fre, viet, or any oinér . 4
cause Ltyons your control or ler any delays couted oy Unavadabiiity of pans or daiays in Satis | OENUCTIBLE - 90)
ishipmeris Gy tha suppher or transponee { hereby gear you or your ericloyens pentnsion io ‘ 0 Q
lycrate the vehicle heres’ desonbed of atreels: mghways, ot elsechere far ine purpose of lesheg SUBLET ’ 1
anciar inspection An express mechanc’s keni§ needy acknoyiedged on above vehicle to secure
ihe anu of apaes mereto” . SHOP SUPPLIES . 00;
HAZARDOUS MATERIALS - 00
DISCLAIMER OF WARRANTIES! Ady warcdhieS of ind edicts dold Herevy are. trose made'ty : oa ‘ - 0 0:
ene manviacheor The sefer nereby exptesty eto ims al WOTONNGS EANE’ OrpleLs OFimphed nud. SALES TAX OR TAXED |
ing Bay MpLed warranty of iiencnartaleiy oF ftoasy for a pathouter purpuse, and ihe Sefer neivier . '
LaSSunAws Nos autmonzas any ciel person 12 assume fort aay habély in connection wan the sale of SPECIAL ORDER DEPOSIT 0 6)
kad grodirss diny kmitation: Conlaned neren Goes ne: apy where. prohialse By jaw OISCOUNTS 0 0;
od
.

 

 

t

         

 

 

 

|

L

Teepe

SPT

eee pate

 

Seren

tee

Oe eee ge ee me

ampieeas,e

 
 

  

Fix: 732) 369:5777

 

 

 

 

* (S{SOED His ive Hey, Gearon, Kasteatons Ogi MEIN

 

eta we Se ee Sent mam ome ea tee Ee tee Sta ae ay

   
  
  

ie puNOW TO 60
:.00HTS @ 00 —

 

 

   

 

 

. Warranty:

 

 

 

 

 
  

Rap ray itn

6046448/2

cir) jd

 
    
 
 
 
 
   

a ee
AIRSTREAM:~ ITASCA, ~ ROADTREK: Fax (782)! 0:
8002659019 + www.colonialry.com:

  
  
 

 

UST ee

“RODRIGUEZ, NELSON

   
  

| SANFORD, FL 32773 ECL

   

 

 

 
 
  
 
  

Se ae

“gauze By
; 0. ‘oohre ©: : warranty
) RETHREADED DAMPNING ROD.

 
 
  
 
 
 

ta eibconte ere ae .
‘NEAR OUTSIDE REFRIGERATOR :
RUBBER OR COVER IS’ SHORT AND. WOOD TS, EXPOSED, \

Caused by ok
tech found that the: rubber* cx ;
the: wall causing

screw :on. the back
force, ‘of. the zubb

   

ot Warranty

   

0,50hre ©: 145.00 | Warranty
bration Lo: the: :

 

 

 

buecuat ist ie Conk j Gh . ; .
THANKYOU | [ |

 

 

1; Hiss Re enth te, Onstin oo Mpratatan-csspyane Rip gig:

 

 

 

 
 

 

SANFORD; ‘FL 32773 aoe

 

 

 

 

       

0.00hrs ‘@ .06 Warranty

+

Smee eg eet ee me ree et pe mea met eek Se ar se etal Ea NS ee ea a at! Sa

 

. i Warranty

 

 

 

 

 

 
 

Case 6:20-cv-01610-GAP-LRH Document 1-2 Filed 09/02/20 Page 24 of 28 PagelD 35

  
  
 

   

AIRSTREAM ITASCA, SADTREK:
g00765.9018..- Se conaiean

 

  
 
   

(Re

 

 

 

 

 

 

 

 

2 Warvanty’

  

ustomer “Reports.
: TE SYSTEM, CUSTOMER: gays IT’. SMELLS

    
 

 

 

 

 

 

 

“18-50! FF

*

 

 

TOTAL GUE

 

 

 
Case 6:20-cv-01610-GAP-LRH: ‘Document 1-2 Filed’09/02/20 Page 25 of 28 PagelD 36

 

 

oes RV ’ t ] RiOOeen Date {RO Nwnher
1121 Route 88 9/26/19 6046448/5|
Lakewood, NJ 08701, SERVICE OGPARYMENT HOURS UO Cluse Date | oe
(782) 367-4499 *Moniay Sotwdoy, = gubfOL PL | Final
AIRSTREAM ~ fe aa QraDTREK Fax: (752) 269-5777 Closed Sunday aaa pees
8002659019 - wwecolonialrv.com . 3389 3390
TOR eae ORES ME?
. Anthony Santani/2546*W*
RODRIGUEZ, NELSON mans 4 Yeeeah tee eet
LF6E5FSDYOKOAG4 895 i
SANPORD, FL 32773 ae Pars ras Olea EARLE EAS
Year| Make | Model a Body a en | _Licdnse Number
| 2019 | WINNEBAGO INTENT 29L | ME , 10Y¥61815 |
_ |

 

 

 

retin

   

Noten oan eae
* SPECIAL-ORDER OR ELECTRICAL PART

BAK SIT RIK KIL THB T ITI KIKI IIT I TO AE RITE EER ER ED BE

   

    
 

 

 

 

al
|
TERS: STRICTLY CASH LINLESS ARRANGEMENTS, AREMADE “I nereby duindvzs the tena LABOR: Coe 185.00.
wesh heresnatiar to be’ ‘done’ aigtig with thé necessary fibtéiat and egies that you.ste no} tescons- 'p, , RIS , mot , . .O 0,
ove fol, i958 OF Daminga to vanicke or arnctes fefi.n, ihe veNichi mi case of fre, daft: Gr-day dlter ARTS / . -
kcause boyOnG your contol g tor any delays caused by unavadanidy of paris or: delgys.in.cans «= DEDUCTIBLE : Oo 6!
stuprients. by (ne suppker. ar vartpurier. Lharedy greet you of -ysur aiployées permission 16 7 . : : . . f
‘operate the vehicle. herein described 97 streets, highway ‘or esawhere for tre purpoge-of lasing «= SUBLET. / 0 0;
aeorer aspeciben An espieis mecname’s bet: 38 heresy: acknaetedged on Boyce webncle 10 degre, i : ~
i ernaant of rebaus tharete 7 SHOP SUPP LIES. . “96
HAZARDOUS: MATERIALS® 1.5
DISCLAIMER OF WARRANTIES,. Any waranges on he procieis spo heretly.ere those made by 7 RO , S . 1 ; 3 6
bre manulagturer The gehen hureby exfrasaly cisclouns ail warlanias ewer ¢apress of aTobed, heiud SALES TAX OR TAXID. | ; 2.3 .
kg any imple waranty of marchartaddtyios ftiiess for a paridy'a: puipase, and the Seer ngiuier :
assumes nor auinorisas Any obey? pb/Sar ta assume tots. asiy Nabitiry in cannection walt he saky of SPECIAG ‘ORDER: DEPOSIT | . . . -0 a
Bac producis Any heaton: eaniained herent. dogs notaaply where prokbied py law: DISCOUNTS - 18.50
ALL WIHORSE & ISUZU PARES: TOTAL DUE 180.3 6
2 RETURN FEE
ae BET URt PEE ON GMONLY VISA/MC 001952 180.3 6
SPECIALIST iN CCGLMERCIAL GMC TRUCKS
THANK YOU |

 

     

Meter tata ctiiien tute UCLA uexcu Lace out cas ea
x

TDR AAAS Share alwys tte ries Wee

ener s tegen aetna

 

me CAAT atte ennepameretimme ot ae

APF ER ay Sep RER TIME tte oh tee ee

ve

ranean paneer

 

Sater
Casé"6:20-CV-01610-GAP-LRH “Document 1-2 “Filed 09/02/20 Page '26 of 28 PagelD 37” —

 

 

 

 
 

Jeanne:M, .Crenyeens,, £34;
jeamme@cr euicenslayt- Coit

Blake J. Fredsickson, Esq:
‘blake; Joremeensiaur-com,

Orlando F Amador;.B50..
orlandoteremeenstiw.t0 con

Chee 00: ese Ke ‘Kennedy oiile wid
Ti

   

Sanantha A. Koempel, £
samantha@ar: eoneehsia iw. cOm.

November 25, 2019

 

7019. 1120-0001. a Leas
Winnebago; : Ine:

 

Forest City,. TA 50436:
Re: -Rodriguez;: Wanda and. Nelson:

 

2019. Winnebago Intent.
“VIN: LF65F5D¥0K0A04895

‘Dear Sjror'Madam;,

 
  
 
 
 
 

Lettion.

the final repair: a mpt Thank you in: vad vances for: ‘your anticipated assistance. swith thi, matter

 

Sincerely yours;

Patrick J..Creméené; Eso,
enclosures. as‘indicated Og

 

‘ec; Office of the Attorney General
‘Lemon. Law. Research Unit:

 

   

Tallahassee; Florida'32399-T 050°

       
  
      

eagt Shaer ep ge Ee eat pe

eee

ast
ere

 
a

‘Motor Vehicte Defect Notification.
(Please print clearly: in ink. If you.do-pot wish to recedve-leiters or other written solicitations from: ‘private attorneys, check below)
& DO NOT WISH TO RECEIVE WRITTEN SOLICITATION MATERIALS: FROM AN ATTORNEY
‘Pursuant to.the:Flotida ‘Lemon Law, tiotice is given to.the manufacturer as follows":

Al The: vehicle. has. been ‘out of serviceiat ‘least '15-days to: teptirs one-or more substantial sefeet

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Cons limer..
Address

 

 

 

 

 

 

 

 
